UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of T he Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 23, 2016 Energy Recovery, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34112 01-0616867 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 1717 Doolittle Drive, San Leandro, CA 94577 (Address if Principal Executive Offices)(Zip Code) 510-483-7370 (Registrant’s telephone number, including area code) N ot applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On June 23, 2016, the stockholders of Energy Recovery, Inc. (the “Company”) approved the adoption of the Energy Recovery, Inc. 2016 Incentive Plan (the “2016 Plan”), which was previously approved by the Company’s Board of Directors. A summary of the 2016 Plan was included in the Company’s Definitive Proxy Statement filed with the Securities and Exchange Commission (“SEC”) on April 27, 2016 (the “Definitive Proxy Statement”), which summary is incorporated herein by reference. The summary of the 2016 Plan in the Definitive Proxy Statement is qualified in its entirety by reference to the full text of the 2016 Plan, which was attached as Appendix A to the Definitive Proxy Statement and is incorporated herein by reference as Exhibit 10.1. Item 9.01. Financial Statements and Exhibits Exhibit Number Description of Document Energy Recovery, Inc. 2016 Incentive Plan incorporated herein by reference to Appendix A of the Company’s Definitive Proxy Statement on Schedule 14A filed with the SEC on April 27, 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 28, 2016 Energy Recovery, Inc. By: /s/ William Yeung William Yeung General Counsel
